           Case
            Case1-19-46882-cec
                 1-18-45213-cec Doc
                                 Doc15-4
                                     17 Filed
                                         Filed11/19/18
                                               11/29/19 Entered
                                                         Entered11/20/18
                                                                 11/29/1912:09:26
                                                                          09:37:35

Michael J. Macco
Chapter 13 Trustee                                                   This Order relates to a hearing
2950 Express Drive South, Suite 109                                  on November 15, 2018
Islandia, NY 11749

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------X
In re:                                                  tmm1634
                                                                                               CHAPTER 13
MICHAEL LARRY STATHAKIS
    AKA MICHAEL STATHAKIS
                                                        CASE NO. 18-45213-608




                              Debtor(s).                ORDER
----------------------------------------------------X



Upon the application and motion of the Trustee to determine whether the petition for relief under the provisions

of Chapter 13 of Title 11 of the United States Code should be dismissed with prejudice, and same having come

on to be heard before the Honorable Carla E. Craig on the 15th day of NOVEMBER, 2018, and Michael J.

Macco, Chapter 13 Trustee, having appeared in support of the motion, and it appearing to the

satisfaction of the Court that the best interests of creditors and the estate require this case be dismissed with

prejudice, and that sufficient cause has been shown, it is

                   ORDERED, that pursuant to the provisions of 11 U.S.C. §§109(g), 521 & 1307(c), the above

referenced Chapter 13 case is hereby dismissed with prejudice, and the debtor is prohibited from filing another

petition under Chapter 13 or converting a Chapter 7 to Chapter 13 for a period of one (1) year from the date of this

Order except that the debtor, on notice to the trustee and all creditors, may move for relief from this order based upon changed

circumstances and for other good cause shown by motion filed in this case.




                                                                             ____________________________
      Dated: Brooklyn, New York                                                      Carla E. Craig
             November 19, 2018                                               United States Bankruptcy Judge
